Honorable Robert 6. Calvert           Opinion No. M-786
Comptroller of Public Accounts
Capitol Station                       Re: Pay for registration of
Austin, Texas 78711                       voters under 21 years of
                                          age.
Dear Mr. Calvert:

     Your request for an opinion asks the following question:

          "Your opinion is respectfully requested
     whether the Comptroller is required to pay a
     county twenty-five cents (25c) for the registra-
     tion of each person under the age of twenty-one
     (21) years who is not otherwise qualified to
     register under Article 5.10a of the Election
     Code."

     Article 5.19b, Texas Election Code, provides in part:

          "(1) Before April 1 of each year, the
     registrar shall submit to the Comptroller of
     Public Accounts a certified statement of the
     total number of voters registered under Sections
     43a and 44a of this Code' during the twelve-
     month period ending January 31 of the year in
     which the statement is submitted.

          "(2) Before June 1 of the year in which
     the statement is submitted, the Comptroller
     shall issue a warrant to each county in the



'Articles 5.11a and 5.12a of the Texas Election Code~providing
 for annual registration of qualified voters.


                             -3a27-
Eon. Robert S. Calvert, page 2      (M-786)


     amount of menty-five Cents (25C) multiplied
     by the total number of voters registered ae
     shown by the certified statement required by
     subsection (1) of this Section. Ncwever, the
     Comptroller may, before issuing a warrant, re-
     quire satisfactory proof of the number of voters
     registered in the county during the twelve-month
     period mentioned in subsection (1) of this Section.
     . . .I

     In U. S. v. Arizona,    U.S.-,    91 S. Ct. 260 (1970),
the United States Supreme Court upheld the power of Congress
to change the legal voting age to 18 years, applicable only to
Federal elections. The legal effect of thie decision ie to re-
move from the qualifications for eligible voter8 in Federal
elections only the 21-year age requirement. It ir therefore   our
opinion that a person under the age of 21, who nevertheless is
eligible to vote in Federal elections, constitutes a qualified
voter who may register for voting in Federal elections and euch
individuals are to be included,in the "total number of voters
registered."

    ~You are therefore  advised that the Comptroller is required
to pay a county 25o for the registeration of each person under
the age of ~21 yeprs who has registered for voting in Federal
elections only.
        1
                              SUMMARY

               The Comptroller ir required to pay a county
          250 for the registration of each person under
          the age of 21 years who has registered for voting
          in Federal elections only.




                                      Attor&y   General of Texas

Prepared by John Reeves
Assistant Attorney General


                                 -3828-
          r




Hon. Robert S. Calvert, page 3   (M-786) : .



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Charles Parrett
Max Hamilton
Malcom Smith
William J. Craig

MEADE F. GRIFFIN
Staff Legal Assistant

NOIAWHITE
First Assistant

ALFREDWALKER
Executive,Assistant




                             -3829-